A writ of mandamus will issue from this court to the superior court to compel the latter to exercise its judicial functions and powers, but not to direct or control their exercise. We have *Page 248 
consistently held that mandamus does not lie to control the exercise of judicial discretion. Of course, the writ will issue to compel the superior court to act if it holds a cause in abeyance and refuses to decide one way or the other, but the writ will not run to compel the superior court to decide a matter one way or the other.
The statement of facts discloses that Nelson (whom the relators seek to compel, by contempt proceedings, to produce a record desired by relators) testified, in effect, before the notary, that, during 1934, he kept a loose-leaf paper record, and that, at the time of the hearing before the notary, which was more than two years subsequent to the time that he made that record, he did not know where that loose-leaf paper record was, and that he had made no search for it. It fairly appears from his testimony that the witness had no recollection of having retained that loose-leaf paper record, and that he had no idea as to its whereabouts.
Nelson testified that the record he kept in 1934 was a personal record of his own and had nothing to do with the defendant's business; that is, in 1934, the witness kept an estimate of the catch of the trap for his own personal information on a loose-leaf paper which he put in a notebook in his possession, and that at the end of the season it had no use; that, so far as any record of the catch in 1935 and 1936 is concerned, he never made any such record, nor did he have any such book as is referred to by the relators. This is not a case where the witness admitted he had a book and refused to produce it. He testified positively that he never had such a book as that which witnesses for the relators would testify they had seen in his possession.
The court ruled upon the matter on its merits. It stated that, if the offer of proof by counsel for the *Page 249 
relators were given full credence, nevertheless the court would still deny the petition to require the witness to produce the questioned documents or be adjudged in contempt of court. This clearly appears from the statement of facts, the pertinent portion of which reads as follows:
"MR. KENNETT: I may want to apply for a writ of some kind; I don't know, and I wish to be frank with the court. My statement was only a statement of what I intended to prove by the witnesses here and by the notary's transcript. I am asking Your Honor for the right to submit the records of the notary public and the testimony of these two witnesses who were on this trip with him last summer. Now, if the court is denying me that right, I think it should be clear and unequivocal."
The court replied:
"I am taking your opening statement of what you would prove under the allegations of your petition, and giving your statement full credence as to the development of proof, I think that the petition should be denied."
Clearly, the trial court denied the petition of the relators upon the offer of proof as made by counsel for the relators in the opening statement, and thereupon entered a decision on the merits. Surely, it cannot be logically held that any basis exists for an order of this court directing the trial court to exercise its discretion.
The issuance of the writ in this case is a futile gesture. When the trial court hears, as it is required to do by the mandate of this court, the witnesses of relators and the testimony of Nelson, can we require the court to believe the one and refuse to believe the other? The credibility of the witnesses is for the trial court, and, when the trial court accepts the testimony of Nelson as true, that he kept a record in 1934, which *Page 250 
he does not now have, and that he never kept a record in 1935 and 1936, can we, in the face of our repeated holdings, say, on review of the proceeding required by the mandate, that the trial court should have believed relators' witnesses and not have believed witness Nelson?
As said before, the trial court cannot be required by our mandate to believe the testimony of the witnesses on one side and not to accept as true the testimony of witnesses on the other side. The acceptance as true by the trial court of the testimony of Nelson will demonstrate the prodigality of the issuance of the writ.
STEINERT, C.J., concurs with MILLARD, J.